Citation Nr: 1525838	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  09-40 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a lumbosacral strain (claimed as a back injury).

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from February 1958 to January 1960 and in the Air Force from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2014).  Specifically, in his August 2009 VA Form 9, the Veteran requested a hearing, and the request for a hearing has not been withdrawn.  Accordingly, the case is remanded to afford the Veteran a hearing.

Additionally, private medical records indicate the Veteran may have a current diagnosis of diabetes mellitus.  Service treatment records indicate possibly elevated blood glucose levels and a possible diagnosis of pancreatitis.  The Veteran, through his representative, contends that the service treatment records indicate a prediabetic condition and he suggests that his pancreatitis diagnosis creates a nexus to diabetes.  Accordingly, a medical opinion is warranted.

Finally, the Veteran claims he injured his back in 1982.  He claims he was in the Army reserves at that time.  See VA Form 9.  The record contains a February 1999 certificate of retirement from the Army.  No service personnel records have been associated with the file for the Veteran's Army reserve duty to determine whether the Veteran was on active duty at the time of his claimed back injury.  Efforts to obtain medical records from DeWitt Army Hospital at Fort Belvoir, Virginia, where the Veteran claims he was treated, were exhausted.  Obtaining the service personnel records may lead to another location from which to request treatment records for the back injury. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2. Contact the Veteran and his representative and request that clarification be made as to the type of hearing desired by the Veteran (Travel Board hearing, videoconference hearing, central office hearing).  Thereafter, schedule the Veteran for a Board hearing.

3. Obtain service personnel records for the Veteran's period of Army reserve service.  Thereafter, request service medical records from indicated nearby Army hospitals for the period from 1980 to 1985, unless DeWitt Army Hospital is the only hospital indicated.

4. Obtain a VA medical opinion on the nature of any current diabetes mellitus disability and whether such is possibly related to service.  The medical examiner is requested to address the following:

a. Whether the Veteran has a current diagnosis of diabetes mellitus.

b. Whether there are in-service manifestations of diabetes mellitus sufficient to identify the disease entity.  Do the in-service notations of pancreatitis and the in-service glucose tolerance test results constitute manifestations of diabetes mellitus?

c. Whether it is at least as likely as not (50 percent probability or greater) that any current diabetes mellitus arose during service or is otherwise related to service.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.

A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.

5. If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




